 Case 2:21-cv-00040-JRG Document 60 Filed 08/11/21 Page 1 of 2 PageID #: 963




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               MARSHALL DIVISION

GESTURE TECHNOLOGY                            §
PARTNERS, LLC,                                §
                                              §
Plaintiff,                                    §         Case No. 2:21-cv-00040-JRG
                                              §
         v.                                   §         JURY TRIAL DEMANDED
                                              §
HUAWEI DEVICE CO., LTD.,                      §
HUAWEI DEVICE USA, INC.,                      §
                                              §
Defendants.                                   §


                               NOTICE OF APPEARANCE

        Matthew S. Warren of Warren Lex LLP appears as counsel for defendants Huawei Device

Co., Ltd. and Huawei Device USA, Inc.


Date: August 11, 2021                   Respectfully
                                         especctful
                                                 u ly submitted,
                                                    y sub
                                                        bmitted
                                                              d,

                                        ______________________________________
                                         ___
                                          ___________________________________
                                          __                      ____
                                        Matthew S   S. Warren (California BBar No. 230565)
                                        Warren Lex LLP
                                        2261 Market Street, No. 606
                                        San Francisco, California, 94114
                                        +1 (415) 895-2940
                                        +1 (415) 895-2964 facsimile
                                        21-040@cases.warrenlex.com

                                        Attorney for Defendants Huawei Device Co., Ltd.
                                        and Huawei Device USA, Inc.
 Case 2:21-cv-00040-JRG Document 60 Filed 08/11/21 Page 2 of 2 PageID #: 964




                                CERTIFICATE OF SERVICE

       I certify that on August 11, 2021, I filed the foregoing document under Local Rule CV-5

and served it on counsel of record through the Court’s electronic filing system.


                                            ______________________________________
                                            _______
                                                 _______
                                                 __   ________________
                                                                    ___________
                                            Matthew
                                            Matthe S. S Warren




                                               –2–
